[DO NOT PUBLISH]



                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT          FILED
                                    ________________________ U.S. COURT OF APPEALS
                                                                    ELEVENTH CIRCUIT
                                                                      APRIL 24, 2012
                                            No. 11-14934
                                                                        JOHN LEY
                                        Non-Argument Calendar
                                                                         CLERK
                                      ________________________

                               D.C. Docket No. 0:97-cr-06063-KLR-3



UNITED STATES OF AMERICA,

llllllllllllllllllllllllllllllllllllllll                         Plaintiff-Appellee,

                                               versus

BARBARA ANN MURRAY,

llllllllllllllllllllllllllllllllllllllll                         Defendant-Appellant.

                                      ________________________

                            Appeal from the United States District Court
                                for the Southern District of Florida
                                  ________________________

                                           (April 24, 2012)

Before TJOFLAT, CARNES and WILSON, Circuit Judges.

PER CURIAM:
      In May 2000, Barbara Murray was convicted of multiple violations of 18

U.S.C. §§ 1341, 1343, and 1956(a)(1)(A)(i) for engaging with Richard Adam and

others in “a scheme to defraud people seeking venture capital loans. In exchange

for advance payment of a substantial fee, Adam and his associates falsely promised

to obtain multimillion dollar loans for would-be borrowers.” United States v.

Murray, 154 Fed. Appx. 740, 742 (11th Cir. 2005).1 On appeal, we affirmed

Murray’s convictions, but, on the Government’s cross-appeal, we vacated her

sentences and remanded for resentencing. Id. at 747. On April 19, 2006, Murray

was resentenced to concurrent terms of 12 months and one day, with a three-year

term of supervised release.

      In April 2006, Murray moved the district pursuant to 28 U.S.C. § 2255, to

vacate her convictions; the court denied her motion, and we declined to issue a

certificate of appealability to allow her to appeal the denial. She moved the court

for § 2255 relief again, on June 24, 2010, claiming that she was innocent of the

crimes for which she had been convicted and, moreover, that the Government had

improperly withheld evidence of her innocence. A magistrate judge recommended

that the district court deny the motion as successive, but the court has not acted on

the recommendation. Then, on September 7, 2011, Murray moved the court,


      1
          Our mandate issued on February 23, 2006.

                                              2
pursuant to Federal Rule of Civil Procedure 60(b)(3), to set aside her convictions

on the ground that they had been obtained by the Government by fraud. In the

same document, she moved the court to grant her a new trial pursuant to Federal

Rule of Criminal Procedure 33(a). The court denied both motions, and Murray

appeals the rulings.

      Murray’s Rule 60(b)(3) motion was untimely, since it was filed more than

one year after the conclusion of her trial. The district court therefore lacked

jurisdiction to consider it. Murray’s Rule 33(a) motion was also untimely, as it

was filed more than three years after the verdicts of guilty. See Rule 33(b). Hence,

the district court lacked jurisdiction to entertain that motion. And if construed as

motions for § 2255 relief, the district court lacked jurisdiction to entertain the two

motions because they would be successive. Murray must, instead, move this court

for leave to file a successive motion. See 28 U.S.C. §§ 2255(h), 22(b)(3).

      AFFIRMED.




                                           3